DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Claims 1 through 20 are pending for examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/10/2021, 02/17/2021 and 08/14/2020 are considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 5, 9-18 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, various limitations within the claim are indefinite as will be described herein. 
First, the limitation in lines 10-12 reciting “and the first image and the second image are switched in a case wherein an observation direction in which the image forming layer is observed through the lenticular lens sheet changes” is indefinite as it is not clear what is meant by the images “are switched”. The images are claimed as being formed on the flat surface side of the lenticular lens sheet, therefore, they themselves are not mobile. It is not clear whether this limitation is referring to the placement of the images on the lenticular lens sheet, or the perception of the image placement is switched based upon observation direction, or what exactly “switched” means regarding the relationship between the images and the observation direction. 
Additionally, the limitation in lines 13-14 reciting “the first image is a focused image that is relatively in focus compared to the second image” is indefinite. It is not clear how the first image can be claimed to be both a “focused image” and “relatively in focus”, nor is it clear what the scope of “relatively in focus” means regarding the first image. 
Finally, the limitation in lines 14-15 reciting “and the second image is a defocused image on which defocus processing for relatively defocusing the image is performed compared to the first image” is indefinite. It is not clear what is meant by “defocus processing” or what the scope of  “relatively defocusing” means with respect to the first image. It appears to be referring to a process that is performed on the second image, however, it is not clear what structural requirements are necessary for the resultant second image from the process. The specification discusses “blurriness processing” in paragraph [0036] of the pg-pub, which details averaging colors of the pixels by using colors of surrounding pixels, mosaic processing and sharpness suppression processing. It is not clear what structural features are required for the claimed product that result from the claimed process. 
Regarding claim 2, lines 2-3 recite “and the first image is the focused image, and the second image is the defocused image”, however, this feature is already recited by lines 13-15 of claim 1, from which claim 2 depends. This limitation appears to be redundant and it is not clear what further structure is being required in light of claim 1. 
Regarding claim 4, the limitation in line 4 requiring “the third image is the focused image, and the fourth image is the defocused image” is indefinite. Independent claim 1 recites in lines 13-15 that “the first image is a focused image” and “the second image is a defocused image”. It is not clear from claim 4 whether the third image is an additional focused image, such that there are two focused images (first image and third image) and the fourth image is an additional defocused image such that there are two defocused images (second image and fourth image); or if claim 4 is attempting to replace the first image and second image with the third image and fourth image as the focused and defocused images. 
Should the intention of the claim be to recite an additional focused image and an additional defocused image, the limitation should be amended to recite: “the third image is a focused image, and the fourth image is a defocused image”. 
Regarding claim 5, there is insufficient antecedent basis for both instances of the phrase “the design” in line 2 as independent claim 1 does not recite or require a design.
Regarding claims 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, the phrase “relatively wider” when discussing the width of the focused image compared to the defocused image (claims 9-13) and the width of the defocused image compared to the focused image (claims 14-18), are indefinite as it is not clear what the scope of the word “relatively” means with respect to the width, nor what difference in width would be considered to read on “relatively wider”. See MPEP 2173.05(b).
Regarding claims 12 and 17, it is unclear whether the phrase “the unfocused image” and “the focused image” are referring to the first and second image, the third and fourth image, or both focused images (first image and third image) and both defocused images (second image and fourth image).
Regarding claim 19, the limitation “wherein the focused image includes a focused region that is arranged around in a center within the image, and a defocused region that is arranged around the focused region and in which the defocus processing is performed” is indefinite. It is not clear how the “focused image” can include a “defocused region” and still be considered to be a “focused image”. Furthermore, it is not clear if this is a description of a process that is performed on the claimed first image and is not necessarily present as it is performed at a later point in time. Claim 1 clearly defines a first image that is the focused image and a second image that is the defocused image, so it’s not clear if claim 19 is reciting an additional defocused image or is referring back to the second image recited by claim 1. 
The metes and bounds of claim 19 in view of claim 1 are unable to be determined, therefore, prior art is unable to be applied. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takagishi et al. (JP H09-305135, cited on IDS, machine translation via EPO) in view of Ushio et al. (JP 2011-082829A, cited on IDS, machine translation via EPO).
Regarding claim 1, Takagishi et al. teaches a variable object display comprising a lenticular lens (3; lenticular lens sheet) having a plurality of cylindrical lenses having a convex shape on one side and a flat surface on the opposing side as shown in Figures 1,2 and 7 ([0006-0020]). The variable object display further comprises a printed object (1; image forming layer) on which a plurality of patterns are printed thereon, the printed object comprising a first pattern (5-1, 5-2,5-3; first image) divided into a plurality of strips and a second pattern (5-7, 5-8, 5-9; second image) divided into a plurality of strips as shown in Figures 2 and 7, wherein the divided images are arranged along an arrangement direction of the cylindrical lens within a unit region ([0006-0020]). The plurality of images changes from the first pattern (5-1, 5-2,5-3; first image) to the second pattern (5-7, 5-8, 5-9; second image) as viewing direction changes (Figure 1, 2, 6, 7, 8; [0006-0020]). 
Takagishi et al. does not expressly teach that the first pattern (5-1, 5-2,5-3; first image) is a focused pattern that is relatively in focus compared to the second pattern and the second pattern (5-7, 5-8, 5-9; second image) is a defocused pattern, however, Ushio et al. teaches an image generator for viewing three dimensional images formed of at least two images,  wherein a blurring process is used on at least one of the images such that the amount of blurring between the image for the right eye and the image for the left eye is different, and the viewer is able to recognize the three-dimensional image with a smaller burden ([0002-0008, 0021]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one of either the first pattern or the second pattern taught by Takagishi et al. to undergo a blurring process as taught by Ushio et al. to allow for the viewer to recognize a three-dimensional image with smaller burden. 
Regarding claim 2, Takagishi et al. in view of Ushio et al. teaches all the limitations of claim 1 above. Takagishi et al. teaches that the first pattern (5-1, 5-2,5-3; first image) and the second pattern (5-7, 5-8, 5-9; second image) are different patterns, however, the references does not expressly teach that they have the same design. Such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious matter of design choice based upon the desired patterns to be visible in the variable object display. 
Regarding claims 3 and 4, Takagishi et al. in view of Ushio et al. teaches all the limitations of claim 1 above and Takagishi et al. further teaches that the printed object comprises additional patterns (5-4, 5-5 and 5-6; third image and fourth image) that are different than the first pattern (5-1, 5-2,5-3; first image) and the second pattern (5-7, 5-8, 5-9; second image), wherein the additional patterns (5-4, 5-5 and 5-6; third image and fourth image) are divided into strips  (Figure 2, 7; [0006-0020]).  While the reference does not expressly teach an order of the patterns or that the additional patterns (5-4, 5-5 and 5-6; third image and fourth image) are focused and defocused, such modifications would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious matter of design choice based upon the desired visual output of the variable object display. 
Regarding claims 5-8, Takagishi et al. in view of Ushio et al. teaches all the limitations of claim 1 above, and Takagishi et al. further teaches that the width of the patterns within the variable object display can be different ([0005]). While the reference does not expressly teach that the size of the pattern of the defocused image is larger than the size of the design of the defocused image, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious matter of design choice based upon the desired visual output of the variable object display. 
Regarding claims 9-18, Takagishi et al. in view of Ushio et al. teaches all the limitations of claim 1 above, and Takagishi et al. further teaches that the width of the patterns within the variable object display can be different ([0005]), therefore, it would have been obvious to one of ordinary skill in the art to modify either the first pattern (5-1, 5-2,5-3; first image) or the second pattern (5-7, 5-8, 5-9; second image) to be wider as an obvious matter of design choice based upon the desired visual output of the variable object display.
Regarding claim 20, Takagishi et al. in view of Ushio et al. teaches all the limitations of claim 1 above, and while Takagishi et al. does not expressly teach that the first pattern (5-1, 5-2,5-3; first image) is the face of a person and the second pattern (5-7, 5-8, 5-9; second image) is a background, however, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious matter of design choice for the desired images or patterns to be visible. 

Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2018/0039089, cited on IDS) in view of Ushio et al. (JP 2011-082829A, cited on IDS, machine translation via EPO).
Regarding claim 1, Nakamura et al. teaches a decorative sheet (10) comprising a lenticular sheet (11) having a plurality of cylindrical lenses (15) with a convex shape and a flat surface on the side opposite to the convex shape (Figure 1, 2; [0024-0039]). The decorative sheet (10) further comprises an image forming medium (12) including a first design (P1; first image) and a second design (P2; second image), wherein each of the images are divided into a plurality of strips and arranged along an arrangement direction of the cylindrical lens within a unit region, and the visible design changes based on observation direction (Figure 1-5, [0024-0036]). 
Nakamura et al. does not expressly teach that the first design (P1; first image) is a focused pattern that is relatively in focus compared to the second pattern and the second design (P2; second image) is a defocused pattern, however, Ushio et al. teaches an image generator for viewing three dimensional images formed of at least two images,  wherein a blurring process is used on at least one of the images such that the amount of blurring between the image for the right eye and the image for the left eye is different, and the viewer is able to recognize the three-dimensional image with a smaller burden ([0002-0008, 0021]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one of either the first design or the second design taught by Nakamura et al. to undergo a blurring process as taught by Ushio et al. to allow for the viewer to recognize a three-dimensional image with smaller burden. 
Regarding claim 2, Nakamura et al. in view of Ushio et al. teaches all the limitations of claim 1 above, and Nakamura et al. further teaches that the first design (P1; first image) and the second design (P2; second image) are twill weaving patterns ([0034]). 
Regarding claim 3, Nakamura et al. in view of Ushio et al. teaches all the limitations of claim 2 above, and Nakamura et al. further teaches that the image forming medium (12) further includes a gradation design (PG; third design) that is divided into a plurality of strips and arranged along an arrangement direction of the cylindrical lens within a unit region, and the visible design changes based on observation direction (Figure 1-5, [0024-0036]). 
While Nakamura et al. does not expressly teach that the gradation design (PG; third design) is different from the first design (P1; first image) and the second design (P2; second image), such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious matter of design choice based upon the desired visual output of the decorative sheet. 
Regarding claim 4, Nakamura et al. in view of Ushio et al. teaches all the limitations of claim 3 above. While Nakamura et al. does not expressly teach that the image forming medium (12) further includes a fourth image, wherein the third image is focused and the fourth image is defocused, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious matter of design choice based upon the desired visual output of the decorative sheet. Furthermore, it would have been obvious to utilize multiple focused and defocused images, which as taught by Ushio et al., wherein by applying a blurring process to some of the images, it allows for the viewer to recognize a three-dimensional image with smaller burden. 
Regarding claims 5-8, Nakamura et al. in view of Ushio et al. teaches all the limitations of claim 1 above. While the references do not expressly teach that the size of the design of the defocused image is larger than the size of the design of the defocused image, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious matter of design choice based upon the desired visual output of the decorative sheet. 
Regarding claims 9-18, Nakamura et al. in view of Ushio et al. teaches all the limitations of claim 1 above. While the references do not expressly teach that focused image is wider than the defocused image or the defocused image is wider than the focused image, however, it would have been obvious to one of ordinary skill in the art to modify either the first design or the second design to be wider as an obvious matter of design choice based upon the desired visual output of the variable object display.
Regarding claim 20, Nakamura et al. in view of Ushio et al. teaches all the limitations of claim 1 above. While the references do not expressly teach that the first design (first image) is the face of a person and the second design (second image) is a background, however, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious matter of design choice for the desired images or patterns to be visible. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785